                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MICHIGAN BAC HEALTH CARE
FUND, TRUSTEES OF; MICHIGAN
BAC PENSION FUND, TRUSTEES OF;
MICHIGAN BAC APPRENTICESHIP
& TRAINING FUND, TRUSTEES OF;
INTERNATIONAL      UNION    OF                  Case No. 1:19-cv-1026
BRICKLAYERS     AND     ALLIED
CRAFTWORKERS, LOCAL 2, AFL-                     U.S. District Judge Maloney
CIO; BRICKLAYERS & TROWEL
TRADES INTERNATIONAL PENSION                    Magistrate Judge Ray S. Kent
FUND,    TRUSTEES     OF;   and
INTERNATIONAL         MASONRY
INSTITUTE,    TRUSTEES     OF;
INTERNATIONAL      UNION    OF
BRICKLAYERS     AND     ALLIED
CRAFTWORKERS,

                          Plaintiffs,
v.

TEKTON ENTERPRISES LLC,

                     Defendant.
_________________________________/


                      CONSENT JUDGMENT AGAINST
                   DEFENDANT TEKTON ENTERPRISES LLC

      Based on Plaintiffs’ and Defendant’s stipulations and the attached Settlement

Agreement:

      IT IS ORDERED AND ADJUDGED that Defendant Tekton Enterprises LLC shall

pay Plaintiffs the sum of $195,671.70 in satisfaction of Plaintiffs' claims in the above-
                                           1
Consent Judgment
referenced proceeding relating to asserted delinquent fringe benefit contributions, late

payment assessments, and audit fees for the period June 2016 through July 2020.

      IT IS FURTHER ORDERED AND ADJUDGED that:

      1.      The Settlement Agreement, incorporated into this Order, is between

Plaintiffs and Defendant. Plaintiffs may enforce this Consent Judgment consistent with

the terms of the Settlement Agreement; and

      2.      This Court retains jurisdiction to enforce this Consent Judgment and the

terms of the Settlement Agreement.




Dated:     July 6, 2021                      ______________________________
                                               /s/ Paul L. Maloney
                                             U.S. District Judge Maloney




                                             2
Consent Judgment
Agreed as to form and substance:


FOR PLAINTIFFS:                              FOR DEFENDANT:
                                                            V3DXO$$OEDUUDQ
s/ Megan B. Boelstler_____________           ________________________________
Christopher P. Legghio (P27378)              John J. Rolecki (P78460)
Lauren E. Crummel (P73333)                   Paul A. Albarran (P82031)
Megan B. Boelstler (P79125)                  Varnum LLP
Legghio & Israel, P.C.                       333 Bridge Street, N.W., Suite 1700
306 South Washington Avenue, Suite 600       Grand Rapids, Michigan 49504-5365
Royal Oak, Michigan 48067-3837               616.336.6000
248.398.5900                                 jjrolecki@varnumlaw.com
cpl@legghioisrael.com                        paalbarran@varnumlaw.com
crummel@legghioisrael.com
mbb@legghioisrael.com                        Date: ___________________________
                                                    June 15, 2021

June 8, 2021




                                         3
Consent Judgment
                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MICHIGAN BAC HEALTH CARE
 FUND, TRUSTEES OF; MICHIGAN
 BAC PENSION FUND, TRUSTEES OF;
 MICHIGAN BAC APPRENTICESHIP
 & TRAINING FUND, TRUSTEES OF;
 INTERNATIONAL      UNION    OF               Case No. 1:19-cv-01026-PLM-RSK
 BRICKLAYERS     AND     ALLIED
 CRAFTWORKERS, LOCAL 2, AFL-                   U.S. District Judge Paul L. Maloney
 CIO; BRICKLAYERS & TROWEL
 TRADES INTERNATIONAL PENSION                  Magistrate Judge Ray S. Kent
 FUND,    TRUSTEES     OF;   and
 INTERNATIONAL         MASONRY
 INSTITUTE,    TRUSTEES     OF;
 INTERNATIONAL      UNION    OF
 BRICKLAYERS     AND     ALLIED
 CRAFTWORKERS,

                          Plaintiffs,
 v.

 TEKTON ENTERPRISES LLC,

                      Defendant.
 _________________________________/

                         SETTLEMENT AGREEMENT

      This Settlement Agreement (SA) settles all of Plaintiffs’ fringe benefit

delinquent contribution claims -- as well as related late payment assessments

(LPAs), audit cost and attorney fees and costs claims -- contained in the lawsuit:

Michigan Bricklayers’ Healthcare Fund, Trustees of, et al. v Tekton Enterprises




Settlement Agreement                    1
LLC, USDC Case No. 1:19-cv-1026 (“Lawsuit”). The terms of the SA are fully

described below.

I.       Parties to the SA

      The parties to this SA are Plaintiffs and Defendant.

         1.   Plaintiffs are the Trustees of the:

              a)   Michigan BAC Health Care Fund;
              b)   Michigan BAC Pension Fund;
              c)   Michigan BAC Apprenticeship & Training Fund;
              d)   Bricklayers & Trowel Trades International Pension Fund; and
              e)   International Masonry Institute


         2.   Plaintiffs also include the International Union of Bricklayers and Allied

Craftworkers and the International Union of Bricklayers and Allied Craftworkers,

Local 2, AFL-CIO (collectively “Plaintiffs”).

         3.        Defendant is Tekton Enterprises LLC (“Tekton”).

II.      Audit Periods

         4.        Plaintiffs audited Tekton --- for the periods covering June 2016 through

July 2020 -- pursuant to Tekton’s 2014 through 2017, and 2017 through 2020

collective bargaining agreements (“CBAs”) with BAC Local 2.

         5.        The audits asserted that Tekton owes a total of $237,289.76 for covered

work under Tekton’s CBAs: $154,053.63 in contributions and $83,236.14 in LPAs,

interest, audit costs, and yearly assessments.




Settlement Agreement                            2
       6.     Without admitting to the accuracy of the audit results or legal liability

relating thereto, Tekton enters into this SA to resolve the Lawsuit with Plaintiffs.

III.   Settlement Terms

       Plaintiffs and Defendant wish to fully and finally settle this lawsuit.

       A.     Economic Terms and Court Filings

       7.     Tekton agrees to pay Plaintiffs one hundred ninety-five thousand, six

hundred seventy-one dollars and seventy cents ($195,671.70) (“Settlement

Amount”) in full and complete resolution of this Lawsuit.

       8.     Tekton shall pay the $195,671.70 within 14 days of the execution of

this SA.

       9.     Tekton shall make its payment by certified check made payable to:

Michigan BAC Fringe Benefit Funds. Tekton’s certified check shall be sent to:

       Michigan BAC Fringe Benefit Funds
       Attention: Dawn Aldrich-Harris
       TIC International Corp.
       6525 Centurion Drive
       Lansing, Michigan 48917-9275

       10.    When this SA is signed, counsel for Plaintiffs and Defendant shall sign

the Consent Judgment Against Defendant Tekton (Exhibit 1) in the total amount of

$195,671.70. Plaintiffs shall file the Consent Judgment with the Court immediately

thereafter.

       B.     Breach of SA



Settlement Agreement                       3
      11.     If Tekton fails to timely make the settlement payment as required by

this SA, Tekton shall be in breach of this SA.

      12.    If Tekton breaches the SA, Plaintiffs will immediately execute on the

Consent Judgment of $195,671.70 and retain all rights of a Judgment holder.

      13.    Should Tekton breach the SA, Tekton shall be given credit -- prior to

Plaintiffs’ execution on the Consent Judgment -- for any settlement payments made

prior to Tekton’s breach.

      C.     No Waivers

      14.    Tekton specifically acknowledges and understands that nothing in this

SA is or shall be construed as a waiver of the Plaintiffs’ rights to conduct an audit to

determine whether additional amounts may be due under Tekton’s CBAs for the

period after July 2020.

      15.    Nor is the SA a waiver of the Plaintiffs’ rights to pursue collection of

any amounts owed to them (e.g., contributions, LPAs, or interest) which also may

be due after July 2020.

      16.    Tekton specifically acknowledges that this SA does not release or

waive any Michigan or International BAC Pension Fund’s claims for withdrawal

liability, or any amounts related to the collection of withdrawal liability, for any

period of time.

      D.     Successors and Assigns



Settlement Agreement                       4
      17.    This SA shall be binding and inure to the benefit of the successors and

assigns of the parties hereto.

      E.     Review and Understanding

      18.    The Parties agree that they have thoroughly reviewed this SA with their

respective counsel, that they fully understand all of its provisions, and that they are

voluntarily entering into this SA.

      19.    The Parties represent and acknowledge that in executing this SA they

do not rely and have not relied on any representation of any Party to this SA or any

representative of any Party regarding the subject matter, basis, meaning, or effect of

this SA or otherwise.

      F.     Entire Agreement

      20.    This SA sets forth the entire agreement and understanding between the

Parties, including the resolution of this Lawsuit’s claims against Tekton.

      21.    This SA includes the following one (1) exhibit:

             Exhibit 1 - Consent Judgment.

      22.    This SA may not be changed, modified, or terminated unless such

changes are made in writing and signed by both Parties. Should any portion of this

SA be ruled invalid, it shall not affect the enforceability and effect of the remaining

provisions of the SA. Failure to enforce any provision of this SA shall not prejudice

nor constitute a waiver of the enforcement of that provision or any other provision.

      G.     Counterparts/PDF Signatures
Settlement Agreement                       5
      23.    This SA may be executed non-simultaneously and signed in any

number of counterparts with the same effect as if the signature to each counterpart

were deemed a single instrument and all such counterparts together shall be deemed

an original of this SA. Any signature delivered by a party to this SA by e-mail PDF

transmission shall be deemed to be an original signature hereto.

                                                June 13
             THIS AGREEMENT is effective as of __________, 2021.




                       [The rest of this page intentionally left blank.]




Settlement Agreement                           6
 FOR PLAINTIFFS:                               FOR DEFENDANT:

 ________________________________                          V3DXO$$OEDUUDQ
                                               ________________________________
 Christopher P. Legghio (P27378)               John J. Rolecki (P78460)
 Megan B. Boelstler (P79125)                   Paul A. Albarran (P82031)
 Legghio & Israel, P.C.                        Varnum LLP
 306 South Washington Avenue, Suite 600        333 Bridge Street, N.W., Suite 1700
 Royal Oak, Michigan 48067-3837                Grand Rapids, Michigan 49504-5365
 248.398.5900                                  616.336.6000
 cpl@legghioisrael.com                         jjrolecki@varnumlaw.com
 mbb@legghioisrael.com                         paalbarran@varnumlaw.com
 Date: ___________________________             Date: ___________________________

 FOR BAC IU UNION AND BAC IU                   FOR DEFENDANT:
 FUNDS:


 David F. Stupar                               Kenneth Nickoles
 Executive Director of International Pension   President, Tekton
 Fund and the Assignee of the International    Date: ___________________________
                                                        6.13.2021
 Masonry Institute and International Union
 Bricklayers & Allied Craftworkers
 Date: ___________________________

 FOR BAC LOCAL 2:

 ________________________________
 Chuck Kukawka
 President, Bricklayers & Allied
 Craftworkers Local 2
 Date: ___________________________

 ________________________________
 Paul Dunford
 Secretary Treasurer, Bricklayers & Allied
 Craftworkers Local 2
 Date: ___________________________




Settlement Agreement                      7
T1BVM""MCBSSBO
